Dismiss and Opinion Filed June 5, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01345-CV

  ASHTON GROVE L.C., W. DOW HAMM III CORP., ASHTON GROVE MASTER
   ASSOCIATION, INC., ASHTON GROVE ESTATES SECTION 1 COMMUNITY
ASSOCIATION, INC., WILLIAM DOW HAMM III, AND WILLIAM DOW HAMM, JR.,
                              Appellants

                                               V.

                           JACKSON WALKER L.L.P., Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-09-07411

                            MEMORANDUM OPINION
                       Before Justices Bridges, Francis, and Lang-Miers
                                  Opinion by Justice Francis

       By joint motion filed May 28, 2014, the parties inform us they have settled all issues and

move to dismiss the appeal. We grant the motion and dismiss the appeal.




                                                    /Molly Francis/
131345F.P05                                         MOLLY FRANCIS
                                                    JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ASHTON GROVE L.C., W. DOW HAMM                     On Appeal from the 162nd Judicial District
III CORP., ASHTON GROVE MASTER                     Court, Dallas County, Texas
ASSOCIATION, INC., ASHTON GROVE                    Trial Court Cause No. DC-09-07411.
ESTATES SECTION 1 COMMUNITY                        Opinion delivered by Justice Francis.
ASSOCIATION, INC., WILLIAM DOW                     Justices Bridges and Lang-Miers
HAMM III, AND WILLIAM DOW                          participating.
HAMM, JR., Appellants

No. 05-13-01345-CV        V.

JACKSON WALKER L.L.P., Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that each party bear its own costs of this appeal.


Judgment entered June 5, 2014




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             –2–